DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claims 20 & 27 (and subsequent dependent claims 21-26 & 28-30) have overcome the 112(b) rejections from the previous office action.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20-22, 24, 25, 27-29 & 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Moffa (USPGPUB DOCUMENT: 2015/0206421, hereinafter Moffa) of record in view of Hoefer (USPGPUB DOCUMENT: 2014/0361901, hereinafter Hoefer) 



Re claim 20  Moffa discloses in Fig 1A a monitoring device comprising: a module, comprising:
a memory(110)[0009,0043] configured to store a firmware application and data[0009,0010,0045],
a processor(104)[0053] operably coupled to the memory(110)[0009,0043] and configured to execute the firmware application to control the monitoring device,
a wireless communication transceiver(110/116/111)[0045,0116], wherein the wireless communication transceiver(110/116/111)[0045,0116] is configured to allow inter-unit communications (111)[0045] between the module and another monitoring device  (109-1 and 109-2)[0045] external to the monitoring device[0044,0045], wherein the inter-unit communications relate to a status of the module or the other monitoring device or an alarm condition of the module or the other monitoring device (smoke detectors)[0045]  and
at least one sensor(carbon monoxide)[0045]; and
a base(118)[0052,0053], wherein the module is configured to couple to the base(118)[0052,0053], and wherein the monitoring device is operable to monitor data(data)[0045] measured via the at least one sensor(carbon monoxide)[0045] and provide monitoring and alarm functions (fire annunciation)[0001, 0002], wherein neither the base(118)[0052,0053] nor the module is capable of operating independently to provide the monitoring and alarm functions when disconnected from one another, wherein the module is replaceable separately from the base(118)[0052,0053].

Moffa does not specifically teach a base structured to be physically connectable to the module, and wherein the monitoring device that includes the module and base is operable to monitor data measured via the at least one sensor and provide monitoring and alarm functions when the module is physically connected to the base

Hoefer discloses a monitoring device comprising: a base structured to be physically connectable (by way of ST/MS)[0069,0072] to the module, and wherein the monitoring device that includes the module  (units within R1-R3)[0069 of Hoefer] and base (alarm control unit BMZ)[0069 of Hoefer] is operable to monitor data measured via the at least one sensor (Fire detectors M1-M5)[0069] and provide monitoring and alarm functions (fire alarm system)[0006] when the module is physically connected to the base (by way of circuit MS)[0069]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Hoefer to the teachings of Moffa and Hoefer in order to have means provided for the optional connection of the detector circuit to one of the two control units.  The connection of the detector circuit to one of the control units preferably takes place by a switching device controlled by the alarm control unit [0025]




    PNG
    media_image1.png
    449
    724
    media_image1.png
    Greyscale


Re claim 21 Moffa and Hoefer discloses the monitoring device of claim 20, wherein the at least one sensor(carbon monoxide)[0045] comprises at least one of a gas sensor(carbon monoxide detector)[0045], a radiation sensor, a weather sensor, an ambient environment sensor, a sound pressure wave sensor, or a motion sensor.

Re claim 22 Moffa and Hoefer discloses the monitoring device of claim 20, wherein the module is configured to transmit and receive at least one of alert messages or status messages (fire annunciation)[0001, 0002] from other modules external to the monitoring device [0044,0045] via the wireless communication transceiver(110/116/111)[0045,0116].


Re claim 24 Moffa and Hoefer discloses the monitoring device of claim 20, wherein the module is configured to interface with at least one maintenance device (maintenance 

Re claim 25 Moffa and Hoefer discloses the monitoring device of claim 20, wherein the at least one sensor(carbon monoxide)[0045] comprises a gas sensor(carbon monoxide detector)[0045], and wherein the monitoring device that includes the module (units within R1-R3)[0069 of Hoefer] and the base (alarm control unit BMZ)[0069 of Hoefer] is a gas monitoring device and is operable to monitor gas measured via the gas sensor(carbon monoxide detector)[0045].

Re claim 27  Moffa discloses in Fig 1A a method of monitoring gas using a first gas monitoring apparatus, the method comprising:
detecting at least one concentration of at least one gas using the first gas monitoring apparatus, the first gas monitoring apparatus comprising:
a module, comprising:
a memory(110)[0009,0043] configured to store a firmware application and data[0009,0010,0045],
a processor(104)[0053] operably coupled to the memory(110)[0009,0043] and configured to execute the firmware application to control the first gas monitoring apparatus(109-1 of the smoke detectors)[0045],
a wireless communication transceiver(110/116/111)[0045,0116], wherein the wireless communication transceiver(110/116/111)[0045,0116] is configured to allow inter-unit 
 and at least one gas sensor(carbon monoxide detector)[0045]; a base(118)[0052,0053], wherein the first gas monitoring apparatus is operable to monitor data(data)[0045] measured via the at least one gas sensor(carbon monoxide detector)[0045] and provide gas detection and alarm functions (fire annunciation)[0001, 0002]  , wherein neither the base(118)[0052,0053] nor the module is capable of operating independently to provide the gas detection and alarm functions when disconnected from one another; and
generating at least one alarm (fire annunciation)[0001, 0002] configured to alert a user to a hazardous condition base(118)[0052,0053]d on the at least one concentration of the at least one gas when the module is connected to the base(118)[0052,0053].

Moffa does not specifically teach a base structured to be physically connectable to the module, when the module is physically connected to the base(118)[0052,0053]

Hoefer discloses a method of monitoring gas using a first gas monitoring apparatus(fire alarm system)[0006], the method comprising: a base structured to be physically connectable(by way of ST/MS)[0069,0072] to the module(units within R1-R3)[0069], when the module is physically connected to the base(alarm control unit BMZ)[0069]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Hoefer to the teachings of Moffa and Hoefer in order to have means provided for the optional connection of the detector circuit to one of the two control units.  The connection of the detector circuit to one of the control units preferably takes place by a switching device controlled by the alarm control unit [0025]


Re claim 28 Moffa and Hoefer discloses the method of claim 27, wherein the module is replaceable separately from the base(118)[0052,0053].

Re claim 29 Moffa and Hoefer discloses the method of claim 27, further comprising, transmitting and receiving at least one of an alert message or a status message(fire annunciation)[0001, 0002] from at least one second module (sensors such as temperature)[0045] external to the first gas monitoring apparatus (109-1 of smoke detectors)[0045] via the wireless communication transceiver(110/116/111)[0045,0116] arranged within the module of the first gas monitoring apparatus.


Re claim 31 Moffa and Hoefer discloses the monitoring device of claim 20, wherein the module includes a module interface connector (circuit MS)[0069 of Hoefer], and wherein 


Re claim 32 Moffa and Hoefer discloses the monitoring device of claim 31, wherein the base (alarm control unit BMZ)[0069 of Hoefer] includes a base interface connector  (line ST)[0072] structured to be physically attachable to the module interface connector(circuit MS)[0069 of Hoefer].

Re claim 33 Moffa and Hoefer discloses the monitoring device of claim 32, wherein the module(units within R1-R3)[0069 of Hoefer] is structured to communicate with the base(alarm control unit BMZ)[0069 of Hoefer] by way of the module interface connector(circuit MS)[0069 of Hoefer].


Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shoham (USPGPUB DOCUMENT: 2011/0313555, hereinafter Shoham) of record in view of Olch (USPGPUB DOCUMENT: 2008/0256445, hereinafter Olch) and  Swan (USPGPUB DOCUMENT: 2007/0241911, hereinafter Swan)

Re claim 20  Shoham discloses in Fig 1 a monitoring device comprising: a module(12/17/18/16)[0038,0034], comprising:

a processor(24)[0031] operably coupled to the memory(22)[0027] and configured to execute the firmware application to control the monitoring device,
a wireless communication transceiver(18/16)[0034], wherein the wireless communication transceiver(18/16)[0034] is configured to allow communications between the module(12/17/18/16)[0038,0034] and other modules external to the monitoring system[0038], 
and at least one sensor(environmental sensors 17 in baby monitor)[0038]; and a base(14)[0038], and wherein the monitoring device is operable to monitor data(sensory data)[0038]  measured via the at least one sensor(environmental sensors 17 in baby monitor)[0038] and provide monitoring and alarm functions (communicate the alerts)[0037], wherein neither the base(14)[0038] nor the module(12/17/18/16)[0038,0034] is capable of operating independently to provide the monitoring and alarm functions when disconnected from one another, wherein the module(12/17/18/16)[0038,0034] is replaceable separately from the base(14)[0038].

Shoram does not specifically teach configured to allow inter-unit communications between the module and another monitoring device external to the monitoring device, 
wherein the inter-unit communications relate to a status of the module or the other monitoring device or an alarm condition of the module or the other monitoring device ; 
a base structured to be physically connectable to the module, and wherein the monitoring device that includes the module and base is operable to monitor data 

Olch discloses in Fig 1 another monitoring device (left 12)[0068] external to the monitoring device (right 12)[0068]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Desrosiers to the teachings Shoram in order to have integrate or fuse data from multiple external sensors to simultaneously monitor and coach one or more users as taught by Olch [0056].  In doing so, configured to allow inter-unit communications between the module(12/17/18/16)[0038,0034 of Shoram] and another monitoring device (12)[0068 of Olch] external to the monitoring device, wherein the inter-unit communications relate to a status of the module [0056,0068 of Olch] or the other monitoring device or an alarm condition of the module or the other monitoring device 

Shoram and Olch do not specifically teach a base structured to be physically connectable to the module, and wherein the monitoring device that includes the module and base is operable to monitor data measured via the at least one sensor and provide monitoring and alarm functions when the module is physically connected to the base

Swan discloses in right Fig 1 a monitoring device comprising:a base (28)[0029] structured to be physically connectable to the module (22)[0029], and wherein the 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Swan to the teachings of Shoram in order to have the parent unit or multiple parent units also most typically are plugged into a wall remote from the child unit and operate on AC power as taught by Swan [0005]





    PNG
    media_image2.png
    870
    565
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    631
    271
    media_image3.png
    Greyscale


Re claim 21 Shoham and Olch and Swan disclose the monitoring device of claim 20, wherein the at least one sensor(environmental sensors 17 in baby monitor)[0038] comprises at least one of a gas sensor  , a radiation sensor, a weather sensor, an ambient environment sensor(environmental)[0038], a sound pressure wave sensor, or a motion sensor.

Re claim 22 Shoham and Olch and Swan disclose the monitoring device of claim 20, wherein the module(12/17/18/16)[0038,0034] is configured to transmit and receive at least one of alert messages or status messages (communicate the alerts)[0037] from other module(12/17/18/16)[0038,0034]s external to the monitoring device[0038] via the wireless communication transceiver(18/16)[0034].



Claims 23 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Moffa and Hoefer in view of May(USPATENT: 4992738, hereinafter May)  of record

Re claim 23 Moffa and Hoefer discloses the monitoring device of claim 20 wherein the monitoring device that includes the module (units within R1-R3)[0069 of Hoefer] and the base (alarm control unit BMZ)[0069 of Hoefer] is a gas monitoring device

Moffa and Hoefer does not disclose wherein the monitoring device is configured to operate in at least one of a diffusion mode or an aspirated mode depending on a type of the module coupled to the base(118)[0052,0053].


May discloses a monitoring device (gas measuring device)[col 1, lines 5-20 of May] comprising: wherein the monitoring device module is configured to operate in diffusion 


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of May to the teachings of Moffa and Hoefer in order to beneficially designed as a diffusion tube, preferably with plugs as seals at both ends that are impervious to the reaction solution and pass the medium to be detected as taught by May )[col 1, lines 60-68 of May]

Re claim 30 Moffa and Hoefer disclose the method of claim 29, 

Moffa and Hoefer does not disclose the method of claim 29, wherein the first gas monitoring apparatus is configured to operate in at least one of a diffusion mode or an aspirated mode depending on a type of the module coupled to the base(118)[0052,0053].

May discloses a monitoring device (gas measuring device)[col 1, lines 5-20 of May] comprising: wherein the first gas monitoring device   is configured to operate in at least one of diffusion mode(diffusion)[col 1, lines 60-68 of May] or an aspirated mode depending on a type of the module coupled to the base(118)[0052,0053] 



Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Moffa and Hoefer in view of Tryfonos (USPGPUB DOCUMENT: 2009/0056408, hereinafter Tryfonos) of record.


Re claim 26 Moffa and Hoefer discloses the monitoring device of claim 20, 

Moffa and Hoefer do not disclose wherein the module is configured to interface with at least one of a bump device or a calibration device.

Tryfonos  discloses a monitoring device (1/2)[0002]  comprising: at least one of a bump and calibration functions[0002]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have wherein the module is configured to interface with at least one of a bump device and a calibration device in order to assure that an instrument 


Response to Arguments
Applicant’s arguments with respect to claim 20-33 have been considered but are moot because the arguments do not apply to any of the new interpretation and the references being used in the current rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819